Citation Nr: 1550330	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-15 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to June 1966. 

This appeal comes before the Board of Veterans' Appeals (Board) from March 2012 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The March 2012 rating decision granted service connection for PTSD and assigned an initial 30 percent rating, effective April 22, 2011, the date of the claim for service connection.  The Veteran filed a notice of disagreement (NOD) with the March 2012 rating in August 2012.  In May 2013 the RO issued a statement of the case (SOC), and the Veteran filed his substantive appeal in June 2013.

The February 2013 rating decision, inter alia, denied service connection for a right ear hearing loss disability.  The Veteran filed a NOD in June 2013.  In September 2013, the RO issued an SOC, and the Veteran filed his substantive appeal in November 2013.

In April 2015, this appeal was remanded in order to afford the Veteran a videoconference hearing with a Veterans Law Judge (VLJ) in accordance with his request.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2015 regarding the issues pending before the Board at that time.  A transcript of the hearing is associated with the claims file.  During the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.
In addition to a review of the Veteran's paper claims file, the Veterans Benefits Management System and Virtual VA paperless claims processing system contains additional VA adjudicative and outpatient treatment records that have been considered.

The issue of entitlement to service connection for a left ear hearing loss disability has been raised by the record during the August 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  From the April 22, 2011 effective date of the award of service connection through June 7, 2012, the Veteran's psychiatric symptoms primarily consisted of depression, sleep difficulties, anxiety, and irritability; collectively, these symptoms are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From June 8, 2012, the Veteran's PTSD has reasonably been shown to result in a moderate level of occupational and social impairment with reduced reliability and productivity and with symptoms such as intrusive thoughts, flashbacks, insomnia, irritability, hypervigilance, startle reaction, anxiety with panic attacks more often than weekly, disturbances of motivation and depressed mood.




CONCLUSIONS OF LAW

1.  Prior to June 8, 2012, the criteria for an initial rating higher than 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.3.21, 4.1, 4.3, 4.7, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (Code) 9411 (2015).

2.  Since June 8, 2012, the criteria for an initial rating of 50 percent, but not higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.3.21, 4.1, 4.3, 4.7, 4.21, 4.125, 4.126, 4.130, Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran appealed the initially assigned rating for his service-connected PTSD.   Notice is not required for such downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the March 2012 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

All relevant treatment records have been obtained and associated with the claims file.  The Veteran underwent VA examinations in September 2011, August 2012, April 2013, and June 2015.  The results have been included in the claims file.  The examinations involved an accurate summary of the history, a thorough clinical examination in compliance with regulations and protocols, and assessments of the imposed functional limitations.  Therefore, the Board finds that the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2015 hearing, the VLJ identified the issues currently on appeal and the hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned regarding the basis of the Veteran's claims and the evidence associated with the record.  Specifically, the Veteran offered hearing testimony with regard to his PTSD symptomatology.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully discussed by the undersigned VLJ and the Veteran.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim herein decided based on the current record.

Hence, no further notice or assistance to the veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.

II.  Analysis

The Veteran contends that his service-connected PTSD is more severe than is contemplated in the initial rating assigned.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Since the Veteran timely appealed the rating initially assigned for his PTSD, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As will be discussed below, the Board finds that a staged rating is warranted.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A layperson is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).

In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For claims pending before the Board prior to August 14, 2014 (even if in a remand status), VA regulations require evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126. 

The General Rating Formula for Mental Disorders (including PTSD) provides for a  30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118.  

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

In April 2011, the Veteran submitted a claim for a psychiatric disability.  As noted, a March 2012 rating decision granted entitlement to service connection for PTSD and assigned a 30 percent rating.  The Veteran requests an initial rating higher than the 30 percent rating assigned for his PTSD.  In this case, the Board finds that, resolving all reasonable doubt in the Veteran's favor, from June 8, 2012, and no earlier, an initial 50 percent rating, but not higher, for PTSD is warranted.
Prior to June 8, 2012

An August 2010 VA discharge summary for an alcohol detoxification program documents that the Veteran denied suicidal and homicidal ideation.  He denied hallucinations.  He was alert and oriented in all spheres.  He was cooperative.  He was able to personally attend to his activities of daily living.  The Veteran was ambulatory with a steady gait.

A November 2010 VA mental health record documents the Veteran's participation in group therapy.  The clinical psychologist indicated that the Veteran speaks the most in the group and that he enjoys being "center stage".

A March 2011 statement from VA psychiatrist, H.H.S. documents that the Veteran is on medication management for depression and anxiety and that currently his residual symptoms have to do with mood disorder and anxiety.

A March 2011 VA psychiatric note documents that the Veteran underwent surgery for a renal carcinoma and was recovering.  Dr. H.H.S. indicated that the Veteran's mood was relatively good.

During a September 2011 VA examination, the Veteran reported that he has been married for 30 years and he has two children.  He described his relationship with his wife and children as very good.  He indicated that he also had a good relationship with his two sisters.  He reported that he finished college and was employed as a health and physical education coach, and that he coached on the college level for 37 years.  The Veteran reported that he retired from his job in 2002.

The examiner noted that the Veteran's diagnoses were PTSD and alcohol dependence in sustained full remission.  He indicated that the Veteran's symptomatology manifested as occupational and social impairment due to mild or transient symptoms which decrease work efficiency  and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted that it was not possible to differentiate the Veteran's symptoms between the mental disorders.  He reasoned that the Veteran's alcoholism and PTSD have coexisted and influenced each other for the past 40 years.  The examiner noted that such were inextricably intertwined at this point so that it was impossible to determine in what quantity each was causing any disruption in his life.  The examiner noted that the Veteran currently experienced anxiety and a depressed mood.  The GAF score was 65.

Having considered all the evidence of record and the applicable law, the Board finds that a rating in excess of 30 percent for the Veteran's PTSD is not warranted. In this regard, as noted previously, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

In the instant case, the Board finds that during this period the Veteran's PTSD symptomatology does not more nearly approximate occupational and social impairment with reduced reliability and productivity.  In this regard, there is no evidence of a flattened affect; rather, he appears able to express feelings.  Similarly, there is no circumstantial, circumlocutory, or stereotyped speech; rather, it appears as if the Veteran is able to articulate without incident.  Furthermore, there is no evidence of panic attacks occurring more than once a week.  There was also no indication that the Veteran experienced difficulty in understanding complex commands; suffered impairment of short-and long-term memory beyond mild memory loss, such as forgetting names, directions, or recent events; impaired judgment; impaired abstract thinking; or disturbances of motivation and mood.

The Board notes that the Veteran indicated he had difficulty in establishing and maintaining effective work and social relationships.  With regard to the Veteran's social functioning, despite his allegations to the contrary, the evidence reveals that he maintained a relationship with his wife and children and his two sisters despite his PTSD symptomatology.  On this point, the Board finds that the Veteran's PTSD symptomatology does not result in more than mild social impairment as the evidence, to include the Veteran's own statements, reveal that he has maintained relationships with his family members. 

Furthermore, in regard to the Veteran's occupational impairment, the Board finds that his PTSD symptomatology, to include those symptoms not specifically enumerated in the rating criteria, results in, at most, an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In this regard, the Veteran was able to work as physical education coach on the college level for 37 years despite such symptomology.  And, per his report on the September 2011 VA examination, he retired from his job in 2002. 

Additionally, the Board notes that the Veteran was assigned a GAF scores of 65, suggesting no more than mild impairment, which is consistent with a 30 percent rating.  In this regard, as previously noted, a score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Based on the evidence of record, as discussed previously, the Board finds that the Veteran's symptomatology is generally consistent with the assigned GAF score of 65, which represent mild symptoms.

To the extent that the Veteran contends that an initial rating higher than 30 percent is warranted for this period, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative opinion on a medical matter, especially the severity of his PTSD in relation to the applicable rating criteria.  An examiner takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of her PTSD.  This determination is multi-factorial, not just predicated on his lay statements and other testimony, but all of the relevant medical and other evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (indicating that in the third and final step of the analysis of evidence (determining competency and credibility being the first two).  The Board must assess the probative value and weight of the evidence in light of the entire record. See also Baldwin v. West, 13 Vet. App. 1, 8 (1999).  The Board therefore places more weight on the VA examination and other psychiatric medical evidence than the Veteran's statements, regarding his symptoms and troubles in this earlier time period.

Thus, the Board concludes that prior to June 8, 2010, the criteria were not met for a rating in excess of 30 percent.

From June 8, 2012

During a June 8, 2012 VA psychiatric outpatient visit, the Veteran reported re-experiencing increasing anxiety and sleep problems.  He indicated that he awakes from sleep sweating profusely following nightmares of his trauma during his Vietnam tour of duty.  He reported that his wife has witnessed him screaming and shaking during night sleep.  He indicated that he has problems focusing and concentrating particularly when he is flooded with thoughts of trauma.  The Veteran described a return of intrusive recollections of war incidents and more so since Memorial Day.  He indicated that he went on a day trip with his wife and described the ordeal as very stressful and frightening.  He indicated that every night he was shaking and having nightmares recurrently.  The examiner noted that the suicidal screening was negative as the Veteran denied any suicidal ideation.  Mental status examination revealed the Veteran was agitated, cooperative and reasonable.  His mood was anxious and depressed and his affect was congruent with his mood.  He denied experiencing any hallucinations.  His thought process and content was normal.  His speech was normal and his language was intact.  The Veteran had good insight and judgment and he was alert and oriented in all spheres.  The Veteran was unable to focus, however, his memory was intact.  The examiner noted that the Veteran has an increased startle response and is finding the ability to focus and concentrate compromised by the intrusive recollections.

During a June 22, 2012 VA psychiatric follow-up visit, the examiner again noted that the Veteran is re-experiencing increasing anxiety from the intrusive recollections of his trauma during his tour in Vietnam war-combat.  He noted the Veteran is continuously pre-occupied with thoughts of trauma that he sustained during his tour.  The Veteran was noted to cry during the session talking about his friends killed.  He is becoming more suspicious of people and has difficulty in trusting.  He has nightly nightmares waking him from sleep and many times his wife comes to his rescue and consolation.  The examiner noted the Veteran was unable to focus, concentrate, or interact socially when the thoughts of trauma enter his mind.  The examiner's impression was that the Veteran is totally disabled on account of chronic anxiety and intrusive painful memories.  The Veteran was noted to take an anti-depressant medication however, it did not help his suppressed memories to resolve.

On an August 2012 VA Disability Benefits Questionnaire (DBQ) report, the Veteran's treating psychiatrist M.M. indicated that the Veteran exhibited total occupational and social impairment.  He indicated that the Veteran has difficulty in social interaction and that he avoids and secludes and isolates himself.  He noted that the Veteran was chronically anxious and that he also exhibited a depressed mood, suspiciousness, panic attacks that occur weekly or less often, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently and effectively, chronic sleep impairment, mild memory loss, impairment of short and long term memory, memory loss for names of close relatives, own occupation, or own name, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful situations, inability to maintain and establish effective relationships, impaired impulse control, such as unprovoked irritability with periods of violence, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  A GAF score of 54 was assigned.
During a January 2013 VA psychiatric outpatient visit, the examiner noted that the Veteran was going through great deal of stress.  He indicated that the Veteran was a war combat veteran who has constant intrusive recollection of his buddies killed in war.  He noted the Veteran is abstaining from any drugs and alcohol.  His house was flooded due to storm"Sandy".  His 25 years old son had an accident with car crash.  His son has drug problem which further compounds his worries.  He is restless and anxious.  He feels hopeless and helpless.  Mental status shows depressed mood with depressed affect.  The Veteran had clear thinking and showed no symptoms of psychosis.  His insight and judgment were fair.  The Veteran denied any suicidal or homicidal ideation.  The impression was chronic anxiety related to his Vietnam war exposure to trauma.  His current worries about his home situation and son's problems further complicated his ability to deal with everyday activities.  The Veteran was unable to focus or concentrate.  The examiner noted that the Veteran was avoiding any social activity and wants to be all by himself.  The examiner noted that Veteran has constant anxiety episodes and sleep problems and that he needed continued supportive psychotherapy with VA. 

During a March 2013 VA psychiatry outpatient visit, the Veteran reported having frequent anxiety.  He indicated that he feels hopeless and helpless.  He noted that the intrusive thoughts of his exposure to trauma haunts him every day compromising his ability to work or interact with people.  He reported he is unable to concentrate and focus on any task at hand.  The Veteran indicated that he feels frustrated and reacts with irritable mood to his family and friends who try to help him.  He indicated that his low self-esteem and feelings of worthlessness causes him to seclude himself from social interactions.  The Veteran reported that he was unable to sleep at night, and that he was actually afraid to fall asleep because of recurrent nightmares.  The examiner noted that the Veteran's sleep problems, nightmares, intrusive recollection of trauma during service disables him from doing anything.  He indicated that the Veteran has chronic anxiety and his startle response has increased.  The examiner diagnosed chronic PTSD and a GAF score of 36/40 was assigned.

During an April 2013 VA examination, the examiner noted the Veteran's PTSD exhibited occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted that the Veteran's PTSD symptomatology is exhibited by depressed mood, anxiety, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, or recent events.  The examiner noted that the Veteran has been experiencing an increase in severity of PTSD symptoms since Hurricaine Sandy due to the fact that his house flooded and during the cleanup, the Veteran found boxes of pictures of his service in Vietnam.  He indicated that the photographs have triggered significantly more memories of his combat trauma with commensurate increase in PTSD symptom severity as compared to the September 2011 exam.

As there appeared to be conflicting opinions between the August 2012 and April 2013 examination findings, the AOJ requested clarification in May 2013.  In May 2013, Dr. N, reviewed the claims file to include the conflicting findings between the August 2012 DBQ report from Dr. M.M. and the April 2013 VA examination report from Dr. P.L., and noted that the more accurate description is the one from Dr. P.L. (April 2013 VA examination).  She indicated that previous notes from other providers document the Veteran is doing well on medication, and that Dr. M.M. (August 2012 DBQ report) is the only provider whose notes document that the Veteran is not improving.  She indicated that Dr. P.L. is more compatible in the description of the Veteran with other providers who have documented the status of the Veteran.

In a May 2013 letter, Dr. M.M and M.M., social worker indicated that the Veteran exhibited symptoms of anxiety and panic attacks, poor capacity to manage anger, feelings of helplessness and hopelessness, episodes of depression, pre-occupation with his Vietnam service and different traumatic episodes, intrusive memories and thoughts, sleep disorders including nightmares, flashbacks, unstable interpersonal relationships and vigilance.  Chronic PTSD was diagnosed and a GAF score of 40 was assigned.

On a June 2015 VA DBQ report, the examiner noted that the Veteran exhibited occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  He indicated that the Veteran reports increased levels of stress and conflict at home with his wife and family.  The Veteran reported significant stressors and problems associated with employment.  He noted that the Veteran was anxious and that he also exhibited a depressed mood, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impairment of short and long term memory, memory loss for names of close relatives, own occupation, or own name, flattened affect, circumstantial, circumlocutory or stereotyped speech, speech intermittently illogical, obscure, or irrelevant, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, gross impairment in thought processes or communication, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful situations, inability to maintain and establish effective relationships, obsessional rituals which interfere with routine activities, and impaired impulse control, such as unprovoked irritability with periods of violence.  PTSD remained the diagnosis and a GAF score of 40 was assigned.

During the August 2015 Board hearing, the Veteran indicated that while he experiences panic attacks they are not continuous.  Indeed, he stated that sometimes they come quite often, and sometimes he does not have any symptomatology for a long period of time.  See page 6 Hearing transcript.  He indicated that he is able to deal with his anxiety because he has a super supportive wife.  Id. page 9.  He indicated that he experiences nightmares nightly and has forgotten the name of his grandson several times.  Id. page 12.  The Veteran stated that the last time he worked was last spring and it was a part-time job.  His last full-time job was in 2002 and he left the job because he was eligible for pension.  Id. page 14.  The Veteran indicated that he has had some suicidal thoughts, however, he lets them quickly go out of his mind because he is a much more positive force to his family and especially his wife if he is alive and helping.  Id. page 15.  The Veteran indicated that he was able to exhibit self-control and that he was pretty good with his personal hygiene.  Id. page 16.  The Veteran also indicated that his lack of concentration and inability to focus really bothered him.

In light of all the evidence, the Board concludes that the Veteran is entitled to a disability rating of 50 percent, but not more, for his service-connected PTSD from June 8, 2012.  This is so because throughout this period the Veteran reported having estrangement from others, exaggerated startled response, flattened affect, and disturbances of motivation and mood.  The Veteran has occupational and social impairment with reduced reliability and productivity due to such symptoms as are listed below.  

For example, the Veteran's treating psychiatrist has indicated in June and August 2012 reports that the Veteran was no longer engaging in activities that he previously engaged.  The examiner also reported that the Veteran had social withdrawal in addition to irritability.  On the August 2012 DBQ report, the examiner noted that the Veteran had difficulty in adapting to stressful circumstances, including work or a work-like setting.  Moreover, the June 2015 DBQ report documents the Veteran indicates that he is experiencing increased levels of stress and conflict at home with his wife and family.  

Despite the August 2012 and June 2015 DBQ report findings, the Board finds that the Veteran's symptoms do not warrant a 70 percent disability rating.  While the August 2012 DBQ report documents that the Veteran exhibits some symptomatology that appear to approximate the 70 percent rating, subsequent reports from the same examiner in January 2013 and March 2013 noted that the Veteran did not have symptoms like impaired judgment or thinking, gross impairment in thought processes or communication, suicidal ideation, neglect of personal appearance and hygiene, or intermittently illogical, obscure, or irrelevant speech.  Further, during his August 2015 hearing, the Veteran indicated that he does not experience continuous or near continuous panic attacks, and in fact indicated that sometimes he will go a long time without any symptoms.  See Hearing Transcript, p. 6.  He also indicated that while he has thought about suicide it quickly leaves his mind as he would be a positive force to his wife and family if he were alive.  Id. at 15.  He also indicated that he has self-control and is pretty good with his personal hygiene.  Id. at 16. 

Likewise, while the Veteran did report that he has forgotten the name of his grandson several times, the Board concludes that the Veteran's overall symptoms do not approximate a 100 percent disability rating because he does not have symptoms such as gross impairment in thought processes or thought communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living.

The Board notes the GAF scores of 36-40 and that such conceivably, suggest more significant impairment than what is contemplated in the assigned 50 percent rating assigned.  As noted above, a GAF score ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Board notes, however, the symptoms shown, as noted above, simply are not among those identified in the DSM-IV as the basis for such a score.  There is no probative evidence of symptoms of illogical or irrelevant speech, impaired judgment or that the Veteran neglects his family, or comparable symptoms.  The Board observes that the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In assessing the severity of the disability under consideration, the Board has considered Veteran's assertions as to the type and frequency and/or severity of his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support a higher rating require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a rating in excess of 50 percent for PTSD.

Therefore, for all the foregoing reasons, the Board concludes that the Veteran's PTSD symptoms warrant a 50 percent disability rating, but not more.  

Additionally, the Board considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the Board finds that the applicable schedular criteria for the PTSD is adequate to rate the disability under consideration at all points pertinent to this appeal.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the claimed condition and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  For example, the Veteran's symptoms of flattened affect, estrangement from others, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships are all listed under the 50 percent rating criteria.  The Veteran did not show or complain of any symptoms that are not contemplated under 38 C.F.R. § 4.130.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  This is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service-connected PTSD rendered him unemployable.  On the contrary, the record reflects that while the Veteran is no longer employed, he indicated that he left his job because he was eligible for pension.  See Hearing Transcript dated August 2015, page 14.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.


ORDER

An initial rating in excess of 30 percent for PTSD, prior to June 8, 2012 is denied; however, an initial 50 percent rating, and no higher, for PTSD from June 8, 2012 is granted.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The Veteran first filed his claim for right ear hearing loss in August 2011.  He contends that such is related to his duties of shooting weapons in service while working as a heavy weapons specialist.  He indicated that he experienced problems with his hearing during service.

At the Veteran's February 2013 VA hearing loss examination, the audiologist diagnosed bilateral hearing loss as defined by VA regulations.  See 38 C.F.R. § 3.385 (2015).  The examiner opined that the Veteran's hearing loss was less likely than not (less than a 50 percent probability) related to his military service, reasoning that the separation examination did not reveal evidence of hearing loss or threshold shifts from entrance exam during service.

The Board finds the examiner's opinion with regard to the etiology of hearing loss inadequate.  The fact that hearing loss was not identified during service is not fatal to a claim for service connection.  A veteran may establish direct service connection for a hearing loss disability, which initially manifested several years after separation from service, by showing evidence of a current hearing loss disability and a causal relationship to active duty service.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also 38 C.F.R. § 3.303(d).  Therefore, a showing of normal hearing upon separation is not sufficient to provide the sole basis for a denial of a claim for service connection for right ear hearing loss absent any other rationale.  Accordingly, a remand is required to obtain a new examination and opinion regarding the etiology of the Veteran's diagnosed hearing loss.  As noted in the Introduction, the Board has referred service connection for left ear hearing loss.  Indeed, during the August 2015 hearing, the Veteran indicated that he thought he applied for service connection for bilateral hearing loss; however he was informed that the issue before the Board was the right ear only.

Finally, while on remand, the Veteran should be given another opportunity to identify any outstanding VA or non-VA treatment records referable to his hearing loss.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his hearing loss since service.  

After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain and associate with the claims file any and all outstanding VA treatment records.

3.  Schedule the Veteran for a VA audiological evaluation to ascertain the nature and likely etiology of his right ear hearing loss.  The entire claims file must be made available for the examiner to review and the examiner must discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.


The examiner must answer the following:

If the Veteran has a current diagnosis of hearing loss, as defined by 38 C.F.R. § 3.385, is it at least as likely as not (50 percent probability or greater), that his hearing loss is related to his military service, to include any in-service noise exposure?

In formulating the opinion, the examiner must discuss the Veteran's history of noise exposure during and after service and must comment on the effects of any such exposure on his hearing loss.  Discuss the nature of hearing loss and whether hazardous noise exposure in service can result in a worsening of hearing loss throughout a lifetime, or is worsened or amplified by time or additional non-hazardous exposure.  The examiner must provide a complete and thorough rationale for all conclusions reached.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).
 
4.  The AOJ must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed by the AOJ to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the AOJ must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the AOJ must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental SOC and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


